275 F.3d 1189 (9th Cir. 2001)
UNITED STATES OF AMERICA ex rel. FOUNDATION AIDING THE ELDERLY; MARSHA J. BAKER, Plaintiffs-Appellants,v.HORIZON WEST INC., a California corporation; HERITAGE CONVALESCENT HOSPITAL; EMPRESS CONVALESCENT HOSPITAL; EMERALD DISTRIBUTING COMPANY, INC.; FAR WEST INC., a California corporation; LINWOOD GARDENS CONVALESCENT HOSPITAL, INC., a California corporation; MID-VALE CONVALESCENT HOSPITAL, INC.; SACRAMENTO CONVALESCENT HOSPITAL, INC., a California corporation; SOUTH GATE CARE CENTER INC., a California corporation; VALLEJO CONVALESCENT HOSPITAL, INC., WESTGATE GARDENS CONVALESCENT CENTER, INC.; MONTEREY BAY CONVALESCENT HOSPITAL, INC.; SIERRA MEDICAL ENTERPRISES INC. SIERRA MEDICAL ENTERPRISES, INC. dba Grass Valley Convalescent Hospital; EL DORADO CONVALESCENT HOSPITAL INC.; FOOTHILL OAKS CARE CENTER INC.; HILLTOP MANOR CONVALESCENT HOSPITAL INC.; LAKEPORT SKILLED NURSING CENTER INC.; LINCOLN MANOR INC.; LIVE OAK MANOR INC.; MEADOW VIEW MANOR INC.; MONTEREY PINES SKILLED NURSING FACILITY INC.; NAPA NURSING CENTER INC.; PLACERVILLE PIES CONVALESCENT HOSPITAL INC.; ROSEVILLE CONVALESCENT HOSPITAL INC.; SIERRA HILLS CARE CENTER INC.; SUNNY HILLS CONVALESCENT HOSPITAL INC.; VALLEY VIEW SKILLED NURSING FACILITY INC.; WALNUT WHITNEY CONVALESCENT HOSPITAL INC.; SIERRA SOLANO CARE CENTER INC.; WESTCARE MANAGEMENT INC.; FOUR CORNERS REGIONAL CARE CENTER INC.; PARKDALE CARE CENTER INC.; RED CLIFFS REGIONAL INC.; HORIZON WEST INC.; PACIFIC WEST PHARMACY INC., California corporations; ELLEN L. KUYKENDALL; BERNICE SCHRABECK; MICHAEL MCDONALD; MILTON HARMON; AUBURN MANOR INC., dba Golden Empire Convalescent Hospital dba Parkview Nursing Center; MEDICREST OF CALIFORNIA INC., dba Medical Center Convalescent Hospital; MEDICREST OF CALIFORNIA INC., dba Arlington Gardens Convalescent Hospital dba Montclair Manor Convalescent Hospital; WHITEHALL CONVALESCENT HOSPITAL INC., dba Wellesley Manor Convalescent Hospital; SIERRA HEALTH CARE MANAGEMENT CORPORATION dba Sierra Health Care Convalescent Hospital; SANDY REGIONAL INC., Sandy Regional Convalescent and Rehabilitation Center Defendants-Appellees.
No. 99-17539
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
December 21, 2001

Before: REINHARDT, TASHIMA, and BERZON, Circuit Judges.

ORDER

1
The opinion filed on September 13, 2001, and reported at 265 F.3d 1011, is amended, as follows:


2
Slip op. at 13218, 265 F.3d at 1014, the statutory citation at the end of footnote 2 is corrected to read: " 31 U.S.C.  3730(e)(4)(A)."


3
Slip op. at 13222, 265 F.3d at 1016, in the last paragraph of Part II. C, third sentence, substitute "To put it somewhat differently," for "To put is somewhat differently,".


4
Slip op. at 13223, 265 F.3d at 1016, in Part II. D, fourth sentence, substitute "We do not dispute Appellees' assertion" for "We do not dispute Appellants' assertion".


5
The panel has voted to deny the petition for panel rehearing and for rehearing en banc.


6
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on en banc rehearing. See Fed. R. App. P. 35(b).


7
The petition for panel rehearing and the petition for rehearing en banc are denied.